Motion Granted; Appeal Dismissed and Memorandum Opinion filed June 27,
2013.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-12-00782-CV

                         STATE OF TEXAS, Appellant
                                       V.
              JOHN W. COOK AND MARC COOK, Appellees

                   On Appeal from the 334th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2008-45087B

                MEMORANDUM                      OPINION


      This is an appeal from a judgment signed July 26, 2012. On June 18, 2013,
the parties filed a joint motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                     PER CURIAM

Panel consists of Justices Brown, Boyce, and Christopher.